Name: Commission Regulation (EC) No 2922/94 of 30 November 1994 on the supply of flour intended for the people of Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 94 Official Journal of the European Communities No L 307/45 COMMISSION REGULATION (EC) No 2922/94 of 30 November 1994 on the supply of flour intended for the people of Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan , Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 of 16 August 1994 (3), laying down the rules for the application of Council Regulation (EC) No 1999/94 and in particular Article 2 (3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accor ­ dance with Article 5 (2), as payment for the costs of processing, packaging and marking ; Whereas, it is appropriate to open without delay a tende ­ ring procedure for the supply of 30 000 tonnes of common wheat flour ; Wheras the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Lot No 2 : 1 5 000 tonnes to be delivered to a Community port situated in the Mediterranean Sea. The loading rate of the port proposed must be at least 1 000 tonnes per day. (b) the packaging and marking of the product in accor ­ dance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days, at the following dates : Lot No 1 :  5 000 tonnes with effect from 16 January 1995,  5 000 tonnes with effect from 23 January 1995,  5 000 tonnes with effect from 30 January 1995 ; Lot No 2 :  5 000 tonnes with effect from 16 January 1995,  5 000 tonnes with effect from 23 January 1995,  5 000 tonnes with effect from 30 January 1995. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G. 2 (Office 10/05), 120 , Rue de la Loi, B  1049, Brussels . The closing date for the lodgement of tenders shall be 12 December 1994 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 12 December, a second closing for the lodgement of offers shall be 19 December 1994 at 5 p.m. (Brussels time). In this case all of the dates referred to in Article 2 shall be carried forward by seven days . 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (3) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat : Lot No 1 : 1 5 000 tonnes to be delivered to a Community port situated elsewhere other than the Mediterranean Sea. (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280 , 29 . 10. 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . No L 307/46 Official Journal of the European Communities 1 . 12. 94 The quantities awarded must leave the stocks within a period of one month from the date of notification of the award. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . By derogation from the amount referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 20 tonne of common wheat flour, to be lodged in national currency. 4. The security referred to at Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of common wheat flour, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities. Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III . Article 5 By derogation from Article 11 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said para ­ graph shall be carried out by the intervention agency of the Member State in which the port of loading is situated. Article 6 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1994. For the Commission Rene STEICHEN Member of the Commission 1 . 12. 94 Official Journal of the European Communities No L 307/47 ANNEX I 1 . Product to be supplied : Common wheat flour. 2. Characteristics and quality of the goods (') : (OJ No C 114, 29 . 4. 1991 (point II.B.l.a)). 3 . Total quantity : 30 000 tonnes (net weight). 4. Number of lots : 2 lots of 1 5 000 tonnes, each to be delivered to one port only. 5. Packaging (2) : The two lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilogrammes net. OJ No C 114, 29 . 4. 1991 (under II.B.2.c). Additional requirements : The sacks must be packed on euro-pallets at the rate of 21 sacks of 50 kilogrammes (net) per pallet. The pallets must be shrink wrapped and fastened by means of straps, twice horizontally and twice vertically. Each pallet shall be covered with polyethylene netting. 6. Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the Official Journal of the European Communities No C 114, 29 . 4 . 1991 (point II.B.3). 7. Stage of supply : fob stowed. (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium  134 and  137 and Iodium - 131 levels. (z) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 307/48 Official Journal of the European Communities 1 . 12. 94 ANNEX II (tonnes) Places of storage Quantity Lot No 1 A. Nielsen &amp; Co A/S Lollands Korn RolekkegÃ ¥rd Oddevej DK-4900 Nakskov 4 500,720 OvergÃ ¥rd Gods Fugls0hus, Hus nr. 3 FuglsÃ ¸markvej DK-8970 Havndal 3 870,580 Egtved Andel Lager 3 C Verstvej 1 DK-6040 Egtved 2 726,280 Napus A/S DalhavegÃ ¥rd Astorpvej 78 DK-6070 Christiansfeld 3 101,900 K.O.F. &amp; G. Lageret Stenderupvej 101 DK-6091 Bjert 2 081,100 Napus A/S Juhlsminde Binderup SÃ ¸ndergade 1 1 DK-6091 Bjert 2 568,140 DLG Vojens Fabriksvej 5, Bla hal DK-6500 Vojens 3 492,200 DLG SÃ ¸nderjylland Fabriksvej 5, Store hal DK-6500 Vojens 3 654,520 DLG Mikkelborg Bygade 21 Mikkelborg DK-6630 R0dding 4 029,660 Lot No 2 FAF DyregÃ ¥rdsvej 1 2 TÃ ¥rup DK-5591 Gelsted 3 261,640 DLG Holsted-BrÃ ¸rup Storegade 113 DK-6670 Hoisted 3 164,900 A/S KFK Lageret Kogade 2 DK-6700 Esbjerg 2 798,524 DLG Vejlevej 50 DK-7300 Jelling 3 316,720 Hans SÃ ¸nniksen A/S Planlager SkÃ ¥rupgÃ ¥rd DK-8520 Lystrup 3 408,400 1 . 12. 94 Official Journal of the European Communities No L 307/49 (tonnes) Places of storage Quantity DLG Bendstrup Afdeling Grimbrovej 20 DK-8530 HjortshÃ ¸j 2 485,480 Anders BundgÃ ¥rd Lageret Bj0rnbaekvej 54 0rum DK-9320 Hjallerup 3 903,740 Dania Korn Hal 1 , Daniavej 62 DK-9550 Manager 3 959,340 Vra Andel HÃ ¸ghol, Lager 1 HÃ ¸rmestedvej 130 DK-9870 Sindal 3 514,280 The characteristics of the lots shall be supplied to the tenderers by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet, EF-Direktoratet, 26, Nyropsgade, DK-1602, KÃ ¸benhavn V. Tel . : (45) 33 92 70 00 ; telefax : (45) 33 92 69 48 . No L 307/50 Official Journal of the European Communities 1 . 12. 94 ANNEX III Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product : Packaging : of sacks : Number of 'Big Bags'/Pallets : Total quantity in tonnes (net) : (gross) : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter